Interim Decision # 1993

MATTER OF DE VERA

In Visa Petition Proceedings
A-17853514

Decided by District Director July

17, 1969

A dietitian who has a bachelor's degree with a major in foods and nutrition
or who has the equivalent of such education and training is a member of
the professions within the meaning of Se ctione 101 (a) (30) and 203 (a) ( 3)
of the Immigration and Nationality Act, as amended.

The petition was filed to accord the beneficiary third preference
classification as a dietitian based on her qualifications as a dietitian. The beneficiary is a 'female, single, native and citizen of the
Philippines, age 22, and presently residing in Navotas, Philippines.

The beneficiary received a Bachelor of Science Degree in Foods
and Nutrition in April, 1967, from Centro Escolar University,
Manila, Philippines. She has been employed as a dietitian at the
University of the East Hospital, Quezon City, Philippines, since
July 16, 1968. The beneficiary intends to engage in her profession
in the United States as a professional dietitian.
Dietetics are listed in Schedule A, Group II of 29 CFR for
blanket labor certification.
Dietitians are listed among the professional occupations under
code 077. in the Dictionary of Occupational Titles, Volume II,
third edition, prepared by the United States Department of
Labor. Under specific classifications, within code 077, listed as
professional and kindred, are: Research Nutritionist ; Dietitian,
Chief; Dietary Consultant; Dietitian, Teaching; Dietitian, Therapeutic; Nutritionist ; Dietitic Intern; Dietitian ; and Dietitian, Administrative. Dietitians plan and supervise the preparation and
serving of appetizing and nutritious meals to help people maintain or recover good health. Their work includes planning general
menus and modified diets to meet nutritional requirements for
medical treatment, supervising the personnel who prepare and serve
the meals, managing purchases and accounts, and providing guid-

340

Interim Decision TP1993
ance on good eating habits. They may also serve as instructors
in the field of nutrition or take part in research projects concerned with the nutritional needs of the aging, persons with
chronic diseases or space travelers.
The Occupational Outlook Handbook, 1968-1969 edition of the
United States Department of Labor, states the minimum educational requirements for dietitians is a bachelor's degree with a
major in foods and nutrition or institution management. While
the American Dietitic Association recommends the completion of a
one-year dietic internship program approved by the association or
three years experience to qualify for professional recognition,
such a requirement appears to be solely for recognition by their
association. The views of the United States Department of Labor
in setting the minimum educational requirements for dietitians
and in classifying Die -tic Interns (077.168) as professional and

kindred, must be given considerable weight.
It is concluded that a person who has a bachelor's degree with
a major in foods and nutrition or a person who has the equivalent of such education and training is a member of the professions within the meaning of sections 101 (a) (32) and 203 (a) (3)
of the Act, as amended. The applicant is entitled to classification
as a member of the professions by virtue of her educational attainments.
ORDER: It is ordered that the petition be approved.

341

